920 F.2d 927Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anita RUSSELL, a/k/a Anita Brown, a/k/a Annie, Defendant-Appellant.
No. 90-7124.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 17, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CR-89-95-B)
Anita Russell, appellant pro se.
Miriam Aroni Krinsky, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED AS MODIFIED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Anita Russell appeals the district court's order denying her Fed.R.Crim.P. 35(a) motion.  We affirm the district court's order of dismissal.


2
Russell pled guilty to conspiracy and possession with intent to distribute cocaine and received concurrent 78-month sentences.  Russell claims that the district court lacked jurisdiction over her because the offenses were not committed on federal land.  The district court dismissed Russell's claim as meritless.*


3
Rule 35(a), as applied to offenses committed after November 1, 1987, permits the district court to modify a sentence only during the period of time when either party may file a notice of appeal.   United States v. Cook, 890 F.2d 672, 675 (4th Cir.1989).  Because the time for filing a notice of appeal had expired well before Russell filed her motion, the motion was properly dismissed because the district court lacked jurisdiction to grant Rule 35 relief.


4
Accordingly, we affirm the dismissal of Russell's Rule 35 motion, but, pursuant to our authority under 28 U.S.C. Sec. 2106, we modify the order to reflect that the dismissal was due to a lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED AS MODIFIED.



*
 Even if Russell's motion is construed as a 28 U.S.C. Sec. 2255 claim, see United States v. Santora, 711 F.2d 41 (5th Cir.1983), it was properly rejected because the district court had jurisdiction over violations of federal law, 18 U.S.C. Sec. 3321